IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-65,290-02


EX PARTE JOHN GUIDO MASCITTI, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NUMBER W366-80778-92(HC) IN THE 366TH DISTRICT COURT
FROM COLLIN COUNTY



 Per curiam.

O R D E R



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq.  Applicant pleaded guilty
and was convicted of the felony offense of burglary of a habitation with intent to commit
theft as a habitual offender, and punishment was assessed at thirty-five years' confinement. 
No direct appeal was taken.
	The Court received this writ application on November 20, 2006.  On January 10, 2007,
this Court dismissed it for failing to comply with the rules of appellate procedure.  However,
the record included two applications, including an application that did comply with the rules
of appellate procedure.  This Court has determined that the application was dismissed in
error.  After reconsideration on its own motion, the Court finds that the application should
have been denied on the merits.  Accordingly, the Court withdraws its prior order dismissing
this application for failing to comply with the rules of appellate procedure and enters an order
denying this application.
	Applicant's writ application is denied.
DO NOT PUBLISH
DELIVERED: March 7, 2007